DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 4, 2022 is acknowledged.  Claims 1-6 and 8-21 are pending in the application.  Claims 7 has been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, and 15-20 include characteristics, such as the ratio of ethanol insoluble fraction to the ethanol soluble fraction, crystallinity, length, width, and the length to width ratio of the fibers.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Claims 1-3, 6, 10-12, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy et al. EP 2038400 (hereinafter “Murphy”).
With respect to claim 1, Murphy teaches a hydroalcoholic fat emulsion (paragraphs [0001] and [0002]).
Regarding the limitation of the emulsion comprising: water; alcohol; fat that is in a range of from 2 wt% to 8 wt% of the emulsion as recited in claim 1, Murphy teaches the emulsion comprises alcohol, water, and 8% fat by weight (P8, Table 13).
Regarding the limitation of the fat provided from a cream comprising a fat content in a range of from 20 wt% to 60 wt% of the cream as recited in claim 1, Murphy teaches the fat component comprises cream at 48% fat (P8-P9, Tables 13-15; and paragraph [0051]).  
Regarding the limitation of the emulsion comprising a plant-derived texturizer in the form of fibers as recited in claim 1, Murphy teaches the emulsion comprises a thickener, such as gellan gum (fibers obtained from water lilies) (paragraph [0037] and [0043]; and P8, Table 13)
Regarding the limitation of each of the fibers having a crystallinity in a range of from 10% to 60% as recited in claim 1, Murphy does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed crystallinity since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the crystallinity of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  There would have been a reasonable expectation of success.
Regarding the limitation of wherein the plant-derived texturizer comprises an ethanol insoluble fraction and an ethanol soluble fraction and a ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 99.0:1.0 to 70.0:30.0 as recited in claim 1, Murphy does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, the carbohydrate may be hydrated in the surrounding water, and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 2, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the plant-derived texturizer is in an amount of between 0.001 wt% and 10 wt% of the hydroalcoholic emulsion as recited in claim 2, Murphy teaches the emulsion comprises 0.25% thickener, such as gellan gum (P8, Table 13).

With respect to claim 3, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the texturizer is derived from a plant chosen from the group consisting of algae, grains, leguminous plants, fruits and vegetables as recited in claim 3,  Murphy teaches the thickener/carbohydrate may be guar gum (fibers obtained from Cyamopsis tetragonolobus-leguminous plant), locust bean gum (fibers extracted from seeds of the carob tree-leguminous plant), kappa, iota, or lambda carrageenans (fibers extracted from algae), or pectins (fibers found in fruits and vegetables) (paragraphs [0037], [0042], and [0043]).

With respect to claim 6, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the alcohol is in an amount of between 5 vol% and 40 vol% of the hydroalcoholic emulsion as recited in claim 6, Murphy teaches the alcohol is in an amount of 17 vol% (P8, Table 13).

With respect to claim 10 and regarding the limitation of an alcoholic beverage comprising the emulsion of claim 1, Murphy teaches cream liqueurs, cream based cocktails, alcoholic floating creams, carbonated alcoholic creams, pressurized alcoholic creams, and wines including the emulsion (paragraphs [0004], [0041], and [0042]), and Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.

With respect to claim 11, Murphy is relied upon for the teaching of the beverage of claim 10 and has been addressed above.
Regarding the limitation of wherein said beverage is wine-based or spirit-based as recited in claim 11, Murphy teaches cream liqueurs, cream based cocktails, alcoholic floating creams, carbonated alcoholic creams, pressurized alcoholic creams, and wines including the emulsion (paragraphs [0004], [0041], and [0042]).

With respect to claim 12, Murphy is relied upon for the teaching of the beverage of claim 10 and has been addressed above.
Regarding the limitation of wherein said beverage is chosen from the group consisting of milk punch, Alexander, Pink Squirrel, Golden Cadillac, Irish Alexander, Amaretto Cream, Irish Whiskey, Grasshopper and Cream Whiskey as recited in claim 12, Murphy teaches cream liqueurs, cream based cocktails, alcoholic floating creams, carbonated alcoholic creams, pressurized alcoholic creams, and wines including the emulsion (paragraphs [0004], [0041], and [0042]).

With respect to claim 15, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.

Regarding the limitation of wherein the ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 97.5:3.5 to 80.0:20.0 as recited in claim 15, Murphy does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, the carbohydrate may be hydrated in the surrounding water, and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 16, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 96.0:4.0 to 90.0:10.0 as recited in claim 16, Murphy does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, the carbohydrate may be hydrated in the surrounding water, and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 17, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length to width ratio at least 1.5 as recited in claim 17, Murphy does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length to width ratio since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length to width ratio of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 18, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length to width ratio at least 3 as recited in claim 18, Murphy does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length to width ratio since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length to width ratio of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 19, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length of at least 0.5 µm as recited in claim 19, Murphy does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 20, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a width less than 300 nm as recited in claim 20, Murphy does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed width since Murphy teaches thickeners that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the fibers in the thickener/carbohydrate (texturizer) of Murphy.  One of ordinary skill in the art would have been motivated to do so because Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 21, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of the emulsion further comprising an emulsifier in a range of from 0.001 wt% and 0.5 wt% of the emulsion, wherein the emulsifier comprises a monoglyceride; a diglyceride; a distilled monoglyceride; monoglyceride of a saturated or unsaturated fatty ester; a diglyceride of a saturated or unsaturated fatty ester; a diacetyl tartaric acid ester of a monodiglyceride; a diacetyl tartaric acid ester of a diglyceride; a sodium stearyl lactylate; a propylene glycol monostearate; a succinylated monoglyceride, a succinylated diglyceride; an acetylated monoglyceride; an acetylated diglyceride; a propylene glycol monoester of a fatty acid; a propylene glycol diester of a fatty acid; a polyglycerol ester of a fatty acid; a lactylic ester of a fatty acid; a glyceryl monosterate; a propylene glycol monopalmitate; a glycerol lactopalmitate; a glycerol lactostearate; or a mixture thereof as recited in claim 21, Murphy teaches the emulsion further comprises 0.17% of an emulsifier such as glycerol monostearate, sodium stearyl lactylate, calcium stearyl lactylate, sucrose esters, polysorbate, sorbitans, mono and diglycerides of fatty acids or derivatives, lecithin or modified lecithins, polyglycerol esters (paragraph [0043]; and P8, Table 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. EP 2038400 (hereinafter “Murphy”) as applied to claim 1 above.
With respect to claim 8, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of the emulsion has a viscosity of between 5 mPa.s and 65 mPa.s  as recited in claim 8, Murphy teaches the emulsion has a viscosity in the range of between 5 and 70 centipoises (mPa.s) (paragraph [0016]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, Murphy is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of the emulsion has a pH of 3-10 as recited in claim 9, Murphy teaches the emulsion has a pH of less than 7 (paragraphs [0017], [0023], and [0029]) which overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3, 6, 8-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) in view of Murphy et al. EP 2038400 (hereinafter “Murphy”).
With respect to claim 1, Tsujiwaki teaches an emulsion (Abstract; and P2, bottom).
Regarding the limitation of the emulsion comprising: water; alcohol; fat that is in a range of from 2 wt% to 8 wt% of the emulsion as recited in claim 1, Tsujiwaki teaches the emulsion comprises alcohol, water, and 1-40% edible fats and oils (Abstract; and P2, bottom).  
The range of edible fats and oils in Tsujiwaki encompasses the presently claimed range of fat.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the fat provided from a cream comprising a fat content in a range of from 20 wt% to 60 wt% of the cream as recited in claim 1, Tsujiwaki does not expressly disclose this limitation.
Murphy teaches a hydroalcoholic fat emulsion (paragraphs [0001], [0002], and [0012]).  The emulsion comprises alcohol, water, and at least 1% fat by weight (paragraphs [0001], [0002], and [0012]).  The fat component comprises cream at 48% fat (P8-P9, Tables 13-15; and paragraph [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Murphy, to select cream with a fat content within the range of 20 wt% to 60 wt% in the emulsion of Tsujiwaki based in its suitability for its intended purpose with the expectation of successfully preparing a functional emulsion product.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki and Murphy teach emulsions comprising similar ingredients, Tsujiwaki teaches the edible oil and fat in the creamy emulsion may be butterfat (P2, middle), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of the emulsion comprising a plant-derived texturizer in the form of fibers as recited in claim 1, Tsujiwaki teaches the emulsion comprises a stabilizer, such as gellan gum (fibers obtained from water lilies), locust bean gum (fiber extracted from seeds of the carob tree-leguminous plant), guar gum (fiber obtained from Cyamopsis tetragonolobus-leguminous plant), or carrageenan (fiber extracted from algae) (P2, middle).
Regarding the limitation of each of the fibers having a crystallinity in a range of from 10% to 60% as recited in claim 1, Tsujiwaki does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed crystallinity since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the crystallinity of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  There would have been a reasonable expectation of success.
Regarding the limitation of wherein the plant-derived texturizer comprises an ethanol insoluble fraction and an ethanol soluble fraction and a ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 99.0:1.0 to 70.0:30.0 as recited in claim 1, Tsujiwaki does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 2, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the plant-derived texturizer is in an amount of between 0.001 wt% and 10 wt% of the hydroalcoholic emulsion as recited in claim 2, Tsujiwaki teaches the emulsion comprises 0.05-5% stabilizer (Abstract; & P1, bottom) which falls within the presently claimed range.

With respect to claim 3, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the texturizer is derived from a plant chosen from the group consisting of algae, grains, leguminous plants, fruits and vegetables as recited in claim 3,  Tsujiwaki teaches the stabilizer may be gellan gum (fibers obtained from water lilies), locust bean gum (fiber extracted from seeds of the carob tree-leguminous plant), guar gum (fiber obtained from Cyamopsis tetragonolobus-leguminous plant), or carrageenan (fiber extracted from algae) (P2, middle).

With respect to claim 6, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the alcohol is in an amount of between 5 vol% and 40 vol% of the hydroalcoholic emulsion as recited in claim 6, Tsujiwaki teaches the emulsion has an alcohol concentration of 4-65% (Abstract) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 8, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.

Regarding the limitation of the emulsion has a viscosity of between 5 mPa.s and 65 mPa.s  as recited in claim 8, Tsujiwaki does not expressly disclose this limitation.
Murphy teaches a hydroalcoholic fat emulsion (paragraphs [0001], [0002], and [0012]).  The emulsion comprises alcohol, water, and at least 1% fat by weight (paragraphs [0001], [0002], and [0012]).  The emulsion has a viscosity in the range of between 5 and 70 centipoises (mPa.s) (paragraph [0016]) which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of viscosity, from the range disclosed in Murphy in the emulsion of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki and Murphy teach emulsions comprising similar ingredients and it is well understood that the viscosity of the emulsion is a function of the combination of ingredients present in the emulsion and the quantities thereof which have been shown to be obvious in the prior art.  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 9, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of the emulsion has a pH of 3-10 as recited in claim 9, Tsujiwaki does not expressly disclose this limitation.
Murphy teaches a hydroalcoholic fat emulsion (paragraphs [0001], [0002], and [0012]).  The emulsion comprises alcohol, water, and at least 1% fat by weight (paragraphs [0001], [0002], and [0012]).  The emulsion has a pH of less than 7 (paragraphs [0017], [0023], and [0029]) which overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed pH range, from the range disclosed in Murphy in the emulsion of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki and Murphy teach emulsions comprising similar ingredients, Murphy teaches the pH depends on the amount of alcohol in the emulsion (paragraph [0041]), and it is well understood that the pH of the emulsion is a function of the combination of ingredients present in the emulsion and the quantities thereof which have been shown to be obvious in the prior art.  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
	
With respect to claim 10 and regarding the limitation of an alcoholic beverage comprising the emulsion of claim 1, Tsujiwaki teaches alcoholic beverages comprising the emulsion (P1, bottom) and modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.

With respect to claim 11, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 10 and has been addressed above.
Regarding the limitation of wherein said beverage is wine-based or spirit-based as recited in claim 11, Tsujiwaki teaches the alcoholic beverages may include wine, liqueurs, whiskey, brandy, rum, shochu, and sake (P1, bottom).

With respect to claim 12, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 10 and has been addressed above.
Regarding the limitation of wherein said beverage is chosen from the group consisting of milk punch, Alexander, Pink Squirrel, Golden Cadillac, Irish Alexander, Amaretto Cream, Irish Whiskey, Grasshopper and Cream Whiskey as recited in claim 12, Tsujiwaki teaches the creamy, alcoholic composition may include wine, liqueurs, whiskey, brandy, rum, shochu (P1, bottom; and P2, bottom – P3, top).
With respect to claim 13, Tsujiwaki teaches the production of the emulsion (P1; P2, bottom – P3, top) and modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of providing a first mixture by mixing in water the plant-derived texturizer as recited in claim 13, Tsujiwaki teaches preparing the emulsion by adding the stabilizer to water and mixing to prepare an aqueous phase (P2, middle – P3, middle).
Regarding the limitation of the plant-derived texturizer comprising a plurality of fibers comprising an ethanol insoluble fraction and an ethanol soluble fraction and a ratio between the ethanol insoluble fraction and the ethanol soluble fraction is a range of 99.0:1.0 to 70.0:30.0 as recited in claim 13, Tsujiwaki teaches the stabilizer may be gellan gum (fibers obtained from water lilies), locust bean gum (fiber extracted from seeds of the carob tree-leguminous plant), guar gum (fiber obtained from Cyamopsis tetragonolobus-leguminous plant), or carrageenan (fiber extracted from algae) (P2, middle).
However, Tsujiwaki does not expressly disclose the fibers comprise an ethanol insoluble fraction and an ethanol soluble fraction and a ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 99.0:1.0 to 70.0:30.0.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding the limitation of dispersing the first mixture with a shearing device to obtain a first sheared mixture as recited in claim 13, Tsujiwaki teaches stirring the aqueous phase with a homomixer (P3, middle).
Regarding the limitation of adding the fat and an emulsifier to the first sheared mixture, and adding a sugar component to the first sheared mixture, to obtain a second mixture and dispersing the second mixture with a shearing device to obtain a second sheared mixture as recited in claim 13, Tsujiwaki teaches adding sugar and the oil phase comprising the edible oil and fat and emulsifier to the aqueous phase and homogenizing (P3).
 Regarding the limitation of adding the alcohol to the second sheared mixture to obtain the hydroalcoholic emulsion as recited in claim 13, Tsujiwaki teaches adding the alcohol (P2, bottom – P3, top).

With respect to claim 15, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 97.5:3.5 to 80.0:20.0 as recited in claim 15, Tsujiwaki does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 16, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein the ratio between the ethanol insoluble fraction and the ethanol soluble fraction is in a range of 96.0:4.0 to 90.0:10.0 as recited in claim 16, Tsujiwaki does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed ratio between the ethanol insoluble fraction and the ethanol soluble fraction since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between the ethanol insoluble fraction and the ethanol soluble fraction of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  There would have been a reasonable expectation of success.
As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claim 17, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length to width ratio at least 1.5 as recited in claim 17, Tsujiwaki does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length to width ratio since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length to width ratio of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 18, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length to width ratio at least 3 as recited in claim 18, Tsujiwaki does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length to width ratio since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length to width ratio of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 19, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a length of at least 0.5 µm as recited in claim 19, Tsujiwaki does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed length since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 20, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of wherein an individual fiber of the fibers has a width less than 300 nm as recited in claim 20, Tsujiwaki does not expressly disclose this limitation.
Absent any clear and convincing evidence to the contrary, the fibers would naturally display the claimed width since Tsujiwaki teaches stabilizers that are substantially similar to the presently claimed plant-derived texturizer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the fibers in the stabilizer (texturizer) of Tsujiwaki.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top) and such a modification would have involved a mere change in the size (or dimension) of a component. There would have been a reasonable expectation of success. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

With respect to claim 21, modified Tsujiwaki is relied upon for the teaching of the emulsion of claim 1 and has been addressed above.
Regarding the limitation of the emulsion further comprising an emulsifier in a range of from 0.001 wt% and 0.5 wt% of the emulsion, wherein the emulsifier comprises a monoglyceride; a diglyceride; a distilled monoglyceride; monoglyceride of a saturated or unsaturated fatty ester; a diglyceride of a saturated or unsaturated fatty ester; a diacetyl tartaric acid ester of a monodiglyceride; a diacetyl tartaric acid ester of a diglyceride; a sodium stearyl lactylate; a propylene glycol monostearate; a succinylated monoglyceride, a succinylated diglyceride; an acetylated monoglyceride; an acetylated diglyceride; a propylene glycol monoester of a fatty acid; a propylene glycol diester of a fatty acid; a polyglycerol ester of a fatty acid; a lactylic ester of a fatty acid; a glyceryl monosterate; a propylene glycol monopalmitate; a glycerol lactopalmitate; a glycerol lactostearate; or a mixture thereof as recited in claim 21, Tsujiwaki teaches the emulsion may include 0.05-10% of an emulsifier such as glycerin fatty acid ester (monoglyceride), phospholipid, sucrose fatty acid ester, or other edible emulsifiers individually or in combination (Abstract; P1, bottom; P2, middle; and P3 top), and the range of emulsifier in Tsujiwaki encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) in view of Murphy et al. EP 2038400 (hereinafter “Murphy”) as applied to claims 1 and 13 above, and in further view of Kikuchi et al. JP 2006-223189 (hereinafter “Kikuchi”) (refer to the corresponding machine translation).
With respect to claims 4, 5, and 14, modified Tsujiwaki is relied upon for the teachings of the emulsion of claim 1 and the method of claim 13 which have been addressed above.
Regarding the limitation of wherein the plant-derived texturizer is citrus fibers in claims 4, 5, and 14, Tsujiwaki does not expressly disclose this limitation.
Kikuchi discloses alcoholic beverages comprising alcohol and a food improving agent including component(s) such as plant fibers from tangerine pulp (citrus fibers), and/or polysaccharides such as carrageenan.  The food improving agent comprises 10-99% of cassia gum (1-90% of plant fibers) and the alcoholic beverage comprises 0.01-50% by weight of the improving agent (Abstract; and paragraphs [0001], [0012], [0013], [0014], [0016], [0024]-[0026], [0032], [0038], [0040], [0050], [0053], and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kikuchi, to select citrus fibers in Tsujiwaki based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Tsujiwaki and Kikuchi similarly teach alcoholic beverages comprising similar ingredients, Kikuchi discloses the food improver, which includes plant fibers, can be used for a wide range of foods in order to improve the properties and functions of various foods (such as stability, paste, texture improvement, physical property improvement, emulsification, softening, dispersion, etc.), and the improver can be used to improve the clarification of alcoholic beverages (paragraphs [0012], [0013], [0015]-[0017], and [0026]), Tsujiwaki discloses the stabilizer is not limited and can be used as long as it is edible (P2, middle), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
With respect to claim 5 and the recitation of the texturizer is in an amount of between 0.001 wt% and 5 wt% of the hydroalcoholic emulsion as recited in claim 2, Tsujiwaki in view Murphy and Kikuchi successfully teach this limitation since Tsujiwaki teaches the emulsion comprises 0.05-5% stabilizer (Abstract; & P1, bottom) which falls within the presently claimed range.

Response to Arguments
Applicant’s arguments filed March 4, 2022 with respect to Murphy and Tsujiwaki have been fully considered, but they are unpersuasive (P5-P9).
Applicant argues Murphy is silent with respect to any description or suggestion of the fat content of the cream that aligns with the claimed range. In fact, Murphy counsels against cream having a fat content in the claimed range. Specifically, Table 13 of Murphy mentions using "low fat" cream. As described in the instant published patent application, at least at paragraph [0012], emulsions of fat in water are difficult to maintain without significant phase separation. The way a reference such as Murphy mitigates this risk includes lowering the fat content of cream. To the contrary the instant published patent application allows for comparatively high-fat creams while achieving sufficient emulsification. Murphy provides no corresponding description or suggestion.
Examiner disagrees.  Murphy teaches a fat content of the cream that aligns with the claimed range.  As discussed above, Murphy teaches a hydroalcoholic fat emulsion (paragraphs [0001], [0002], and [0012]).  The emulsion comprises alcohol, water, and 8% fat by weight (P8, Table 13).  The fat component comprises cream at 48% fat (P8-P9, Tables 13-15; and paragraph [0051]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues Tsujiwaki does not describe or suggest the features of amended claim 1.  In fact, Tsujiwaki is completely silent with respect to the fat content of the cream used with their sake.  Without a reasonable description or suggestion that a cream having a high fat content as claimed could successfully participate in an emulsion, it cannot reasonably be stated that one of ordinary skill in the art would think it was possible to modify Tsujiwaki to arrive at the subject matter of claim 1.
Examiner disagrees. While Tsujiwaki does not expressly disclose the limitation of the fat provided from a cream comprising a fat content in a range of from 20 wt% to 60 wt% of the cream, Murphy is relied upon for these teachings since Murphy teaches the emulsion comprises alcohol, water, and at least 1% fat by weight (paragraphs [0001], [0002], and [0012]) and the fat component comprises cream at 48% fat (P8-P9, Tables 13-15; and paragraph [0051]).  One of ordinary skill in the art would have been motivated to select cream with this fat content in the emulsion of Tsujiwaki with the expectation of successfully preparing a functional emulsion product because Tsujiwaki and Murphy similarly teach emulsions comprising similar ingredients, Tsujiwaki teaches the emulsion comprises 1-40% edible fats and oils (Abstract; and P1, bottom) and the edible oil and fat in the creamy emulsion may be butterfat (P2, middle), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793        

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793